DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This is in response to amendment and terminal disclaimer filed on 7/15/2021 in which claims 1-20 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of (us Patent ) teaches a network device of a wireless communication system, request data to a user equipment device requesting return of a report, the request data comprising a resource setting and associated report setting that indicates to the user equipment device to include interference information in the report generated by the user equipment device based on a beam sweep operation performed by the user equipment device. However the closest prior art above, alone or in combination the cited references and the terminal disclaimer fail to anticipate or render obvious the following recited features: and in response to receiving the report request, performing, by the user equipment, at least one beam measurement operation to obtain channel measurement information and interference information corresponding to transmit 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US-20190373614-$ or US-20200107327-$ or US-20200100232-$ or US-20200178279-$).did.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633